Name: COMMISSION REGULATION (EC) No 1385/95 of 19 June 1995 altering the rate of refunds applicable for certain products of the cereals and rice sectors exported in the form of goods not covered by Annex II to the Treaty
 Type: Regulation
 Subject Matter: political geography;  plant product;  foodstuff;  trade policy;  international trade
 Date Published: nan

 20 . 6. 95 EN Official Journal of the European Communities No L 134/ 17 COMMISSION REGULATION (EC) No 1385/95 of 19 June 1995 altering the rate of refunds applicable for certain products of the cereals and rice sectors exported in the form of goods not covered by Annex II to the Treaty were fixed by Commission Regulation (EC) No 1235/95 (3); Whereas it follows from applying the rules and criteria contained in Regulation (EC) No 1235/95 to the informa ­ tion at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by the Act of Acces ­ sion of Austria, Finland and Sweden, and in particular the fourth subparagraph of Article 13 (2) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (2), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular the second sentence of the fourth subparagraph of Article 17 (2) thereof, Whereas the rates of the refunds applicable from 1 June 1995 to the products listed in the Annex, exported in the form of goods not covered by Annex II to the Treaty, HAS ADOPTED THIS REGULATION : Article 1 The rates of refund fixed by Regulation (EC) No 1235/95 are hereby altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 20 June 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 June 1995. For the Commission Martin BANGEMANN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p . 21 . 0 OJ No L 166, 25. 6. 1976, p. 1 . (3) OJ No L 121 , 1 . 6. 1995, p. 23 . No L 134/ 18 | EN Official Journal of the European Communities 20. 6. 95 ANNEX to the Commission Regulation of 19 June 1995 altering the rates of the refunds applicable to certain cereals and rice products exported in the form of goods not covered by Annex II to the Treaty CN code Description of products (') Rate of refund per 100 kg of basic product (2) 1001 10 00 Durum wheat :  used unprocessed :   on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 1,452   in all other cases 2,234  used in the form of :   pellets of CN code 1103, or grains otherwise worked (other than hulled, kibbled, or germ) of CN code 1 1 04 3,223   hulled grains of CN code 1104 and starch of CN code 1108 4,834   germ of CN code 1 1 04 1,880   gluten of CN code 1 1 09    other (except flours of CN code 1101 and groats and meal of CN code 1103) 5,371 1001 90 99 Common wheat and mesiin :  used unprocessed :   on exports of goods falling within CN code 1902 11 and 1902 19 to the United States of America 3,491   in all other cases 5,371  used in the form of :   pellets of CN code 1103, or grains otherwise worked (other than hulled, kibbled, or germ) of CN code 1104 3,223   hulled grains of CN code 1104 and starch of CN code 1108 4,834   germ of CN code 1104 1,880   gluten of CN code 1109    other (except flours of CN code 1 101 , and groats and meal of CN code 1103 5,371 1002 00 00 Rye :  used unprocessed 7,702  used in the form of :   groats, meal and pellets of CN code 1103, or pearled grains of CN code 1104 4,621   rolled or flaked grains and hulled grains of CN code 1 104 6,932   germ of CN code 1 1 04 2,602   starch of CN code 1108 19 90 7,434   gluten of CN code 2303 10 90    other (except flours of CN code 1 1 02) 7,702 1003 00 90 Barley :  used unprocessed 6,324  used in the form of :   flours of CN code 1102, groats and meal of CN code 1103, or rolled, flaked or pearled grains of CN code 1104 4,427   pellets of CN code 1103 3,794   germs of CN code 1 1 04 2,602   starch of CN code 1108 19 90 7,434   gluten of CN code 2303 10 90    other 6,324 20 . 6. 95 EN Official Journal of the European Communities No L 134/ 19 \ Rate of refund CN code Description of products (') per 100 kg of basic \ product (2) 1004 00 00 Oats :  used unprocessed 6,410  used in the form of :   pellets of CN code 1103, and pearled grains of CN code 1104 3,846 rolled or flaked grains and hulled grains of CN code 1 104 5,769   germs of CN code 1104 2,602   starch of CN code 1108 19 90 7,434   gluten of CN code 2303 1 0 90    other 6,410 1005 90 00 Maize (Corn) :  used unprocessed 7,434  used in the form of :   flours of CN codes 110220 10 and 11022090 5,204   groats and meal of CN code 1003 and rolled or flaked grains of CN code 1104 5,947   pellets of CN code 1 1 03 4,460   hulled or perled grains of CN code 1104 6,691   germs of CN code 1104 2,602   starch of CN code 1108 12 00 7,434   gluten of CN code 2303 10 11 2,974   glucose, glucose syrup, maltodextrine, maltodextrine syrup of CN codes 1702 30 51 , 1702 30 59, 1702 30 91 , 1702 30 99, 1702 40 90, 1702 90 50, 1702 90 75, 1702 90 79, 2106 90 55 (3) 7,434   other (3) 7,434 1006 20 Round grain husked rice 24,723 Medium grains husked rice 22,011 Long grain husked rice 22,011 ex 1 006 30 Round grain wholly-milled rice 31,900 Medium grain wholly-milled rice 31,900 Long grain wholly-milled rice 31,900 1006 40 00 Broken rice :  used unprocessed 7,200  used in the form of :   flour of CN code 1 1 02 30, groats and meal or pellets of CN code 1103 7,200   flaked grains of CN 1104 19 91 4,320   starch of CN code 1108 19 10 7,200   other  1007 00 90 Sorghum 6,657 1101 00 Wheat or mesiin flour :  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 4,294  in all other cases 6,606 1102 10 00 Rye flour 10,552 1103 11 10 Groats and durum wheat meal :  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 2,062  in all other cases 3,172 1103 11 90 Common wheat groats and spelt :  on exports of goods falling within CN codes 1902 11 and 1902 19 to the United States of America 4,294  in all other cases 6,606 (') The quantities of semi-processed products used must be multiplied, as the case may be, by the coefficients shown in Annex I to amended Commission Regulation (EEC) No 1620/93 (OJ No L 155, 26. 6. 1993, p. 29). (2) Refunds on exports to the Federal Republic of Yugoslavia (Serbia and Montenegro) may be granted only where the conditions laid down in Regulation (EEC) No 990/93 are observed. (3) For syrups of CN codes 1702 30 99, 1702 40 90 and 1702 60 90, obtained from mixing glucose and fructose syrup, the export refund may be granted only for the glucose syrup.